DETAILED ACTION


Claim Objections
Claim 1 is objected to because of the following informalities:  Diction is awkward; parsed claim states, “contacting … catalysts … with methylaluminoxane and … support material compositions … to a concentration of methylaluminoxane …”.  Materials are not contacted to a specific composition; rather, materials are contacted, or quantities of materials are adjusted, so that the catalyst system has a desired concentration, or the quantities of materials are adjusted so that the catalyst.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  In line 5, it appears that “support material” should be “one or more support material compositions” as recited in line 3.  

Claim 5 is objected to because of the following informalities:  In line 3, delete “a” which precedes “combinations”.  

Claim 7 is objected to because of the following informalities:  In line 2, please replace “composition” with “compositions”.

Claim 7 is objected to because of the following informalities:  In line 3, please replace “Photoelectron” with “photoelectron”.

Claim 7 is objected to because of the following informalities:  In line 3, please replace “Spectroscopy” with “spectroscopy”.

Claim 9 is objected to because of the following informalities:  In line 1, please replace “the the” with “the one or more”.

Claim 9 is objected to because of the following informalities:  In line 2, please replace “composition” with “compositions”.


Claim 17 is objected to because of the following informalities:  In line 2, please replace “catalyst” with “one or more catalysts”.
 
Claim 18 is objected to because of the following informalities:  In line 2, please replace “catalyst” with “one or more catalysts”.
   
Claim 19 is objected to because of the following informalities:  In line 2, please replace “catalyst” with “one or more catalysts”.

Claim 19 is objected to because of the following informalities:  In line 10, the partial compound “µ-(CH3)2(tetramethylcyclopentadienyl)(1-adamantylamido)M(R)2, may be deleted; intended compounds are already recited in lines 11 and 12.

Claim 20 is objected to because of the following informalities:  In line 2, please replace “contact” with “contacting”.

Claim 20 is objected to because of the following informalities:  In line 2, please replace “than” with “from that of”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 10 states that the one or more support material compositions comprises a plurality of particles.  Since “plurality” is an inclusive compound noun, it is unclear how there can be “one or more of” the plurality of particles”, recited further in line 2, for a “plurality” by definition includes “one or more” of said pluralities.  Furthermore, if the plurality of particles were to comprise the one or more pluralities, it is not understood which of the “one or 


Conclusion
17.	The present invention is drawn to a process for preparing a catalyst system, the process comprising contacting one or more catalysts having a group 3 through group 12 metal atom or lanthanide metal atom with methylalumoxane and one or more support material compositions having a macroporosity from about 0.18 cc/g to about 0.30 cc/g [to a] concentration of methylalumoxane of about 4 mmole to about 15 mmole aluminum per gram of [one or more] support material [compositions].  
	The following prior art is relevant:
	Luo et al. (US 2016/0355619) discloses a process to make a polymerization catalyst comprising a silica support having an aluminoxane loading of greater than 9.5 mmole Al/g silica.  Silica supported aluminoxane comprises silica particles having an average surface area of 400 to 800 m2/g, an average pore diameter of 60-80 Å, an average pore volume of 0.5 to 2.5 mL/g, and an average particle size of 20 to 200 µm.  
	Ernst et al. (US 5,910,463) discloses a process of preparing a catalyst support in which macroporous aluminum oxide, silicon oxide, titanium dioxide, or zirconium oxide is reacted with an aluminoxane and subsequently with a polyfunctional organic crosslinker.    
Llinas et al. (US 6,143,685) teaches a catalyst component comprising MAO supported on silica wherein the catalyst component has a surface area of 150 to 650 m2/g, a pore volume of 0.6 and 4 cm3/g, a particle size between 5 to 200 µm, and an aluminum content of 0.05 to 30 mmole/g of silica.   
Nowlin et al. (US 5,539,076) discloses a methylaluminoxane supported on silica wherein the loading is 9.5 mmole Al/g silica.  
	Agarwal et al. (US 2001/0053837) teaches a catalyst comprising methylaluminoxane supported on Davison XPO 2407 silica where the loading is 4.8 mmole Al/g silica.
	Mawson et al. (US 6,689,847) discloses a catalyst comprising 34.2 wt % of Cabosil silica, 50.7 wt % of MAO, and 2.3 wt % of zirconium complex, wherein the aluminum content is 8.7 mmole Al/g silica. 
et al. (US 5,525,678) teaches a catalyst comprising a carrier, methylaluminoxane, and a metallocene where the optimum methylaluminoxane loading is in a range of 3 to 15 mmole Al/g silica carrier.  
	Butler et al. (US 5,902,766) discloses a classification scheme for polymerization grade silica gels where macroporous silica gels have an average pore diameter of greater than 2000 Å and a specific surface area of less than 10 m2/g.  
	References disclose various types of catalyst containing methylaluminoxane supported on silica.  Catalysts are characterized by conventional parameters such as mmole A/g, surface area, pore volume, and particle size.  None of the references teaches claimed catalyst system having a macroporosity from about 0.18 cc/g to about 0.30 cc/g in addition to a content of methylalumoxane of about 4 mmole to about 15 mmole aluminum per gram.
	Claims 1, 5, 7, 9, and 17-20 are objected to. Claims 10-13 are rejected under 35 U.S.C. 112(b).  For purposes of filling out PTO-326, status of remaining claim is listed as “objected to”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
February 20, 2021